Citation Nr: 0926634	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to February 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran requested a videoconference hearing.  The 
requested hearing was conducted by the undersigned in June 
2008.

The appeal was Remanded in November 2008.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  There is no clinical evidence that the Veteran underwent 
examination for sleep apnea in service or that a diagnosis of 
sleep apnea was assigned during his service.

2.  The Veteran's lay testimony is not competent to establish 
that a diagnosis of sleep apnea was assigned during the 
Veteran's service.

3.  Sleep apnea was first present many years after service 
and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran testified that he underwent examination for sleep 
apnea during hospitalization in service in January 1974, and 
was told that he had sleep apnea and should have follow-up 
with his family physician about sleep apnea.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran was advised of VA's duties to him 
under the VCAA by letters issued in December 2006 and March 
2007.  These letters included notices of all required 
elements, including discussion of the law governing 
determination of the degree of disability and the effective 
date of a grant of service connection.  The notices were 
provided prior to the initial May 2007 rating decision which 
denied the service connection claim at issue.  

In this case, the Veteran's January 2007 statement following 
December 2006 notice demonstrated personal knowledge of the 
criteria for service connection, since the Veteran offered a 
specific allegation as to diagnosis of sleep apnea in 
service.  In addition, the Veteran testified before the Board 
in June 2008, raising arguments as to each of the elements 
which must be discussed in the notice to the Veteran.  To the 
extent that there was any defect in the timing or content of 
any notice to the Veteran, the Veteran has not raised any 
claim that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009) (appellant bears burden of demonstrating 
prejudicial error on appeal).  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim addressed in this decision.  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records, including records of the 
Veteran's hospitalization at Fort Polk from October 1973 
through January 1974, have been obtained, as directed in the 
November 2008 Remand.    

The Veteran has not identified any available post-service 
clinical records except VA treatment records.  VA inpatient 
and outpatient treatment records beginning in 1994 have been 
obtained.  

The Board notes, however, that the Veteran has not been 
afforded VA examination to address his claim of service 
connection for sleep apnea.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, service treatment records are of record.  Those 
records disclose no evidence related to sleep apnea.  Post-
service VA clinical records from 1993 through 2002 disclose 
no evidence of sleep apnea, but 2005 VA clinical records 
which reflect assignment of a diagnosis of sleep apnea are 
also of record.  These clinical records reflect that no 
medical history or diagnosis of sleep apnea was noted until 
after October 2002, when nearly 30 years had elapsed after 
the Veteran's service discharge.  

The Veteran's June 2008 testimony that a diagnosis of sleep 
apnea was assigned in January 1974 prior to his service 
discharge is not competent or credible evidence to 
"indicate" that a current sleep apnea disorder "may be 
associated" with his service.  The credible records are 
devoid of any evidence that the Veteran reported or 
manifested sleep apnea until many years after his service 
separation.  Therefore, VA need not conduct an additional 
examination, because the information and evidence of record, 
as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  In particular, if the Veteran 
were to be afforded VA examination, the examiner would have 
to decide whether the Veteran's contentions that sleep apnea 
was diagnosed in service in January 1974 was competent and 
credible evidence to indicate that the disorder "might" be 
linked to his service, despite the absence of any notation of 
such diagnosis in service and for 30 years following service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir.2006) (stating that "competent lay evidence can be 
sufficient in and of itself" to obtain disability benefits); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007); McLendon v. Nicholson, 20 Vet. App. 79, 84 
(stating that competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible," and 
indicating that the Board should make such determination).  

Even if an examiner determined that the Veteran's statements 
that sleep apnea was diagnosed in service were credible, the 
Board could reject that opinion, since the Veteran's 
statements in this regard are contradicted by medical 
evidence of record.  Thus, it would be fruitless to afford 
the Veteran VA examination under these circumstances, in view 
of the lack of history or evidence of sleep apnea during the 
Veteran's first 30 years or more after his service discharge.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
particular, the Veteran specifically testified that he did 
not seek treatment for sleep apnea for many years after 
service because he had no financial resources for such 
treatment.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   However, 
there is no presumption applicable for service connection for 
sleep apnea, and no presumption of service connection applies 
to this claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
The Veteran is not competent in this case to state that he 
sometimes ceases to breathe when he is asleep, since the 
Veteran is himself unable to personally observe what happens 
when he is sleeping.  The Veteran is competent to describe 
symptoms he experiences, such as an observation regarding the 
frequency with which he wakes up at night or that he is tired 
when he wakes up.   

Facts and analysis

The Veteran has testified that he was found to have sleep 
apnea during service while he was hospitalized for treatment 
of a knee disorder.  The Veteran's service treatment records 
show that he had surgery on his knee during service at Fort 
Polk in September 1973.  The service medical records are also 
consistent with his testimony that he had a 30-day 
convalescent leave in late October 1973 through late November 
1973, and another convalescent leave beginning in mid-
December 1973, ending in early January 1974.  Transcript of 
videoconference hearing (Tr.) 3, 4.  The service medical 
records are also consistent with the Veteran's testimony that 
he was released from hospitalization in January 1974.  

Significantly, however, the records of the inpatient 
treatment in 1973 and 1974 are devoid of any statement that 
the Veteran was observed not breathing while he was sleeping 
or that a diagnosis of sleep apnea was suspected or assigned.  
Physicians' Orders for October, November, and December 1973 
and January 1974 are of record.  No order for sleep apnea 
testing appears in the Physicians' Orders of record.  Each 
report of Laboratory examination findings is preceded by a 
notation in the Physicians' Orders that such laboratory 
examination was ordered.  No report of any examination for 
sleep apnea appears in the reports of laboratory 
examinations.  Finally, Nursing Notes of record reflect that 
the Veteran was sent for laboratory examinations in November 
1973, and was sent for Physical Therapy in January 1974, but 
the Nursing Notes do not reflect that the Veteran was sent 
for sleep apnea examination in January 1974.  

VA treatment records beginning in 1993 through 2002 are 
devoid of any notation that the Veteran provided a past 
medical history of sleep apnea, or any notation that sleep 
apnea was suspected or that such a diagnosis was assigned.  
The summary of a September 1994 VA hospitalization, for 
example, reflects assignment of five diagnoses, and discusses 
reports of several laboratory examinations, but there is no 
notation regarding diagnosis of sleep apnea, a history of 
sleep apnea, or a suspicion that the Veteran might have sleep 
apnea.  

At his hearing, the Veteran testified that he told his 
cardiologist that he had been diagnosed as having sleep apnea 
in service.  In April 2002, the Veteran was scheduled for 
surgical treatment of his service-connected knee disability.  
A cardiology evaluation was requested because the Veteran was 
complaining of chest pain three times per week.  The 
cardiology consult noted that the Veteran was treated for 
coronary artery problems in May 2000.  A stent was placed at 
that time.  The consultant recommended replacement of that 
stent due to restenosis.  The evaluation discussed the 
Veteran's prior medical history in some detail.  The 
evaluation is devoid of a diagnosis of sleep apnea or a 
notation that the Veteran reported a history of sleep apnea, 
either in 2000 or in 2002.  

Records of an April 2005 hospitalization for coronary artery 
bypass grafting reflect that a diagnosis of sleep apnea was 
assigned, among other diagnoses.  The reports do not indicate 
the date of onset of sleep apnea.  

The Veteran is competent to state what he observed or 
experienced in service.  He testified that he was observed to 
be not breathing while he was asleep.  The Veteran's report 
of this statement is a report of an observation made by 
someone else.  As a matter of fact, the Veteran himself is 
unable to personally observe that he does not always breathe 
while he is asleep.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  At most, the Veteran may personally 
observe that he does not feel refreshed when he awakens, or 
other similar symptom.  The Veteran has stated that others 
have observed that he does not always breathe when he is 
asleep, but he has not provided evidence of such 
observations, either during or proximate to his service.  

The Veteran testified that a diagnostic test was performed in 
service that involved monitoring his head while he slept.  
The Veteran stated that he was told after this study that he 
had sleep apnea.  Tr. 12.  However, the Veteran is a lay 
individual.  The record establishes that he has no specific 
medical training or education.  His testimony that he had a 
test for sleep apnea in service is not competent to establish 
that a particular type of medical examination was conducted 
or that a specific medical diagnosis was assigned, in the 
absence of clinical evidence supporting such testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, in this case, as noted, the Veteran's service 
treatment records are devoid of evidence that a diagnosis of 
sleep apnea was suspected, discussed, or assigned.  The fact 
that no report of an examination related to sleep apnea 
appears in the record, and that there is no notation that a 
physician ordered testing for sleep apnea, is extremely 
persuasive evidence in this case that so such testing was 
performed during the Veteran's service, as the service 
treatment records appear quite complete.  As noted above, a 
notation appears in the Physicians Orders for each laboratory 
examination report associated with the Veteran's service 
treatment records.  Therefore, the absence of an order for 
sleep apnea testing, together with the absence of a report of 
sleep apnea testing, is quite significant.  Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

In the absence of a physician's order for sleep apnea 
testing, and in the absence of a nursing note reflecting that 
the Veteran was sent for sleep apnea testing, and in the 
absence of a report of sleep apnea testing, the Board finds 
that the Veteran's report that that he was tested for 
suspected sleep apnea in service is not accurate.  Therefore, 
the Board finds that, regardless of the sincerity of the 
Veteran's belief that such testing was conducted, the 
Veteran's testimony is not credible.  

In addition, the Board notes that the Veteran specifically 
testified that he told his cardiologist that he was diagnosed 
as having sleep apnea in service.  Tr. 12.  However, records 
of the Veteran's treatment for cardiovascular disorder in 
2002 do not reflect that the Veteran provided such a history.  
The record also establishes that the Veteran did not provide 
a history of sleep apnea during VA treatment from 1993 
through 2002.  The fact that April 2005 VA treatment records 
include notations that a diagnosis of sleep apnea has been 
assigned, those notations do not serve to link that diagnosis 
to the Veteran's service.  To this extent, the Veteran's 
statement that he told his physicians that sleep apnea was 
diagnosed in service is not credible, since the 
contemporaneous records from 1993 to 2002 are more probative 
than the Veteran's 2008 statements.  

The Veteran's statements and testimony that a diagnosis of 
sleep apnea was assigned during his service is not competent 
evidence that such diagnosis was assigned.  In the absence of 
clinical evidence about sleep apnea in either the service 
treatment records or the post-service medical records through 
2002, when nearly 30 years had elapsed after the Veteran's 
service, the Veteran's testimony that sleep apnea was 
diagnosed in service is not credible.  

The only evidence favorable to the Veteran's claim is 
testimony provided by the Veteran, or statements provided by 
the Veteran.  The Veteran's statements are not competent to 
establish that a diagnosis of sleep apnea was assigned in 
service.  Also, the Veteran's statements are not credible to 
establish that sleep apnea had its onset in service.  
Therefore, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim must be denied.  


ORDER

The appeal for service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


